United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1602
                        ___________________________

                              Michael Anthony Akins

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 S & R Development Inc.; Hiren Patel, President, in his official capacity; Lamar
               Fox, Site Supervisor, in his official capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Northern
                                  ____________

                          Submitted: November 5, 2021
                           Filed: November 17, 2021
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Arkansas resident Michael Akins appeals the district court’s1 dismissal of his
pro se diversity action. Upon careful de novo review, we affirm.

      1
        The Honorable D. P. Marshall Jr., Chief Judge, United States District Court
for the Eastern District of Arkansas.
       Applying the statute of limitations from Arkansas, see Rose Barge Line, Inc.
v. Hicks, 421 F.2d 163, 164 (8th Cir. 1970), we conclude that the district court did not
err in dismissing the promissory-estoppel, detrimental-reliance, and tort claims as
barred by the three-year statute of limitations. See Ark. Code Ann. § 16-56-105. We
also conclude that the district court did not err in dismissing the breach-of-contract
claim, as it was barred by the five-year statute of limitations. See Ark. Code Ann.
§ 16-56-111; Chapman v. Alexander, 817 S.W.2d 425, 426 (Ark. 1991). In the
absence of fraudulent concealment, the limitation period was not tolled. See O’Mara
v. Dykema, 942 S.W.2d 854, 858 (Ark. 1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-